NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4801-18

LANCE H. STARK,

          Plaintiff-Appellant,

v.

JAMES MARAVENTANO, SR.,
and YEAMON MUSIC, INC.,

     Defendants-Respondents.
____________________________

                   Submitted January 4, 2021 – Decided October 21, 2021

                   Before Judges Hoffman and Suter.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Hunterdon County, Docket No.
                   L-0028-18.

                   Lora B. Glick, attorney for appellant.

                   Simon Gluck and Kane, LLP, attorneys for
                   respondents (Mariana del Rio Kostenwein, on the
                   brief).

          The opinion of the court was delivered by

SUTER, J.A.D.
        Plaintiff Lance H. Stark appeals the May 23, 2019 orders that granted

defendants James Maraventano, Sr. and Yeamon Music, Inc.'s summary

judgment motion, dismissed plaintiff's complaint, and denied plaintiff's cross-

motion to extend discovery. 1 The court found plaintiff's claims were time-

barred under applicable statute of limitations and by equitable defenses. We

affirm the trial court's orders.

                                            I.

                                            A.

        Plaintiff is a professional drummer. He alleges that in 2002 after playing

a "gig" in James Maraventano, Sr.'s (defendant's) band known as "Second

Wind," defendant asked plaintiff and another musician, Hal Seltzer 2 (Seltzer),

a bass player, to join Second Wind as "permanent and equal members,

promising them equal pay after expenses." Plaintiff alleges defendant "made

repeated verbal commitments and agreements" with him that he would equally

share profits from the band. This meant plaintiff would be "paid [twenty-five

percent] of all the proceeds from the business after normal and customary

1
   The trial court denied as moot defendants' motion for an order quashing
plaintiff's March 13, 2019 document request and protective order to bar further
discovery. Defendants did not file a cross-appeal of that order.
2
    Seltzer is not a party to this litigation.

                                            2                              A-4801-18
business expenses." Plaintiff alleges he and Seltzer requested two conditions:

change the band's name to Jimmy and the Parrots 3 (the Band) and allow them

to turn down appearances to permit them to play with more well-known bands

or musicians.

      Once they joined the Band, plaintiff alleges he and Seltzer increased the

"quality, visibility and monetary success" of the Band – without additional

compensation – because they thought they were equal members of the Band.

He contends the Band secured higher paying engagements using national

booking agents. Ibid. Plaintiff alleges he produced defendant's "melodies"

into original songs and the Band's CD's using his own resources. In 2007, the

Band secured a record deal with Madacy Entertainment/Laughing Baby, LLC,

that they all signed. Seltzer also formed a publishing company for the Band

called "JiJiHaLa" representing the first names of all four of them.

      Plaintiff and Seltzer were advised about engagements to play with the

Band via an email from Marybeth Rotella, the Band's manager, who advised

about job locations and pay.        Plaintiff could accept or decline on a




3
   "Jimmy and the Parrots" was another name defendant used for the Band
since 2001. The Band is a Jimmy Buffett tribute band.


                                       3                                A-4801-18
performance-by-performance basis. From time to time, he declined to play

with the Band because of other engagements.

      By 2008, plaintiff claims that defendant no longer was transparent about

what the Band was paid for its performances. In a February 1, 2008 email to

defendant, Selzer acknowledged that he and plaintiff were "hired guys" who

"can accept or not accepts gigs as they are offered." Seltzer acknowledged in

his deposition "that [defendant] was not doing what was originally represented,

and . . . we were not getting things split equally." He testified he discussed

with plaintiff that "we stopped being 'partners' a long time ago, and I'm fine

with the situation as it is."

      Plaintiff did not recall the February 2008 email when he was deposed.

However, when he was asked whether he felt he was being cheated in 2008,

plaintiff answered "I felt often times I was cheated, even though I was quiet.

But it is like a marriage, you don't bring up everything. You feel you are being

cheated on, but it is the long run you are in for."

      Counsel for defendants asked:

             Q. You played a significant number of gigs with the
             band every year . . . in 2007, 2008, 2009, you are
             saying even though you may have felt cheated, you
             never said anything?




                                        4                                A-4801-18
             A. At times, I did say stuff, absolutely, but when, I
             don't recall.

             Q. And what happened when you complained?

             A. I don't know the specifics, unless you ask me to go
             gather this information, I can put it together maybe
             from my old emails. At the moment, there were a
             number of occasions where it would be brought up and
             you would get brushed aside with a certain answer,
             everything was pseudo-secret."

      In another portion of his deposition, plaintiff testified he thought he was

being short-changed by defendant.

             Q. And when did you first start feeling that you were
             being short-changed?

             A. I can't recall the specific date. It was an
             incremental matter of little things, a little bigger, a
             chance for equal pay. . . . I started finding little
             things, blatant lies to my face, so it started there."

However, plaintiff could not recall when this started, when he asked for an

accounting or whether he asked to have profits divided up, although he

claimed he made that suggestion. He acknowledged he received a 1099 form

for his taxes.

      Plaintiff alleges Seltzer left in 2015, negotiating a "buy-out" agreement

with the Band.    On December 29, 2016, defendant sent plaintiff an email

informing plaintiff that he no longer wanted him to play with the Band.



                                      5                                   A-4801-18
Plaintiff asked for an accounting of the band's revenue and for a "buyout . . .

based on a percentage of the gross for a year" but he did not receive a buy-out.

Plaintiff was "certain" defendant was violating the agreement by 2017.

                                      B.

      On January 25, 2018, plaintiff filed a ten-count civil complaint in the

Law Division against defendant and a corporation named Yeamon Music, Inc.

(Yeamon). 4 The claims included breach of contract, legal fraud, fraud in the

inducement,     equitable    fraud,    fraudulent    concealment,     negligent

misrepresentation, breach of the implied covenant of good faith and fair

dealing, unjust enrichment, conversion, and misappropriation of intellectual

property. Plaintiff requested an accounting of the revenue received by the

Band from 2002 through present, an order to produce corporate books and

records, a preliminary and permanent injunction prohibiting defendant from

using the Band's name, compensatory damages, and attorney's fees.

      Defendants filed a motion to dismiss for failure to state a claim. This

was denied without prejudice on March 29, 2018, but defendants successfully

opposed plaintiff's request for injunctive relief. Defendants filed an answer on

4
  Yeamon is a corporation that was formed in 2007 by defendant. Defendant,
defendant's wife, and defendant's son are the sole shareholders. Although
named as a defendant, none of the allegations pleaded by plaintiff relate
directly to this corporation.

                                      6                                  A-4801-18
April 30, 2018. The parties conducted discovery, which included depositions

of plaintiff, defendant and Seltzer. Plaintiff served defendants with a notice to

produce documents including a request for accounting records from 2002.

      In April 2019, defendants filed a motion for summary judgment to

dismiss the complaint. This was supported by a statement of material facts,

which was certified by defendants' attorney. It referenced various exhibits that

were attached to a memorandum of law, including portions of deposition

transcripts and exhibits marked during the depositions. Defendants also filed a

motion to quash the document request served by plaintiff and for a protective

order that further discovery not be conducted.

      Plaintiff filed a counterstatement of material facts, opposing defendants'

summary judgment motion and a cross-motion to extend discovery, supported

by   a   certification   from   plaintiff's   counsel   and   attaching   various

communications between the parties.

      The trial court conducted oral argument.           Plaintiff filed a letter

responding to questions by the court raised during oral argument and attaching

five additional exhibits dated from 2002 to 2010.

      On May 23, 2019, the trial court delivered its opinion on the record,

granting defendants' motion for summary judgment, denying as moot


                                       7                                  A-4801-18
defendants' motion to quash discovery, and denying plaintiff's cross-motion to

extend discovery.

                                      C.

      In its oral opinion, the trial court granted defendants' motion for

summary judgment finding uncontroverted the facts relating to his claims. The

six-year statute of limitations applied to Counts One through Ten because the

court found plaintiff was making claims about compensation going back to

2001 or 2002. The court found "the claims were mature no later than 2008, all

of them, virtually all of them."

      Starting with breach of contract, the court found the six-year statute of

limitations barred the claim. "[P]laintiff was aware of his potential claims

against . . . defendants dating back to the mid-2000's, certainly no later than

2008," based on emails and communications, and specifically an email from

February 1, 2008. Many of the communications plaintiff had with defendant

raised issues "about whether or not [plaintiff] was being fairly and adequately

compensated." Because plaintiff was aware of his claim by 2008 but did not

file a complaint until 2018, the statute of limitations ran out in 2014, barring

any claims before then.




                                      8                                  A-4801-18
      The court found the discovery rule did not apply. The court also found

no evidence of an agreement to share profits. There was no evidence of co-

ownership. The facts all showed that plaintiff "was nothing more than an

independent contractor."

      The court found all the fraud-based causes of action were barred by the

six-year statute of limitations because, based on documentary evidence,

plaintiff "was aware of the basis for a fraud claim no later than 2008."

Plaintiff expressed concern about whether he was being treated fairly in 2008.

The court found this was the "trigger date" for the fraud claims.

      Count Ten raised a claim about misappropriation of intellectual property.

The court observed this "should have been brought years and years ago, . . .

certainly no later than 2008." The court found plaintiff admitted to many of

the facts in this claim, including that he was a "hired player."    The court

concluded "the claim is stale."

      The court found the equitable defenses of waiver, equitable estoppel and

laches applied to bar any equity-based claims because plaintiff "waited far too

long to bring these claims." The trial court found that defendants would be

prejudiced if it allowed the equity-based claims to continue.




                                      9                                 A-4801-18
      The court did not believe plaintiff could prove compensatory damages.

It held that defendants' motion to quash was moot because of the summary

judgment order. Plaintiff's cross-motion for an extension of the discovery end

date was denied.

      On appeal, plaintiff raises the following issues:

            POINT I

            THE TRIAL COURT ERRED IN GRANTING THE
            DEFENDANTS'   MOTION    FOR    SUMMARY
            JUDGMENT, AS SAME WAS NOT PROPERLY
            SUPPORTED      BY     AFFIDAVITS     OR
            CERTIFICATIONS OF ANY PARTY OR WITNESS
            HAVING PERSONAL KNOWLEDGE OF THE
            UNDERLYING     FACTS,    BUT    INSTEAD
            CONTAINED ONLY IMPROPERLY SUBMITTED
            AND     UNAUTHENTICATED      DOCUMENTS
            APPENDED TO THEIR LEGAL BRIEF.

            POINT II

            IN IMPROPERLY ADDRESSING THE MERITS OF
            THE DEFENDANTS' SUMMARY JUDGMENT
            MOTION, THE TRIAL COURT ERRED IN
            MISAPPLYING RELEVANT PRINCIPLES OF
            CONTRACT LAW TO THE UNAUTHENTICATED
            AND INADMISSIBLE EVIDENCE PRESENTED BY
            THE DEFENDANTS, THUS WARRANTING
            REVERSAL.

                   (i) Defendants' assertion that the plaintiff
                   claimed he was a partner with
                   Maraventano in [Jimmy and the Parrots] is



                                      10                               A-4801-18
     a fictitious construct designed to confuse
     and mislead the Court.

     (ii) Plaintiff has shown that a valid and
     enforceable agreement for permanent
     employment was formed between the
     parties in 2002.

     (iii) The trial court erred in relying on a
     vague, ambiguous and unauthenticated
     hearsay document to hold that all of the
     plaintiff’s claims were barred under the
     applicable statute of limitations.

     (iv) The trial court erred in holding that
     the doctrines of laches, equitable estoppel
     and waiver were applicable to the
     plaintiff's claims.

     (v) The trial court erred in holding that
     the plaintiff’s claim of theft of intellectual
     property had no factual foundation.

POINT III

THE TRIAL COURT'S ERRONEOUS GRANT OF
SUMMARY JUDGMENT SHOULD BE REVERSED
AS A MATTER OF FAIRNESS AND DUE
PROCESS AS PLAINTIFF'S PRIOR ATTORNEY'S
INCOMPETENCE DEPRIVED HIM OF AN
OPPORTUNITY TO BE HEARD BELOW AND HE
SOULD [sic] NOT BE PENALIZED FOR THAT
ATTORNEY'S MISTAKES.

POINT IV

THE TRIAL COURT ERRED IN FAILING TO
DISMISS THE PLAINTIFF'S MOTION TO QUASH

                         11                           A-4801-18
            AND FOR OTHER RELIEF AS SAME WAS
            UNSUPPORTED BY ANY EVIDENCE, IN
            VIOLATION OF RULE 1:6-6.

            POINT V

            THE TRIAL COURT ERRED IN DENYING AS
            MOOT THE PLAINTIFF'S CROSS-MOTION TO
            EXTEND AND COMPEL DISOVERY [sic] AS THE
            DEFENDANTS’ SUMMARY JUDGMENT MOTION
            WAS PREMATURE.

                                      II.

      We review an order granting summary judgment de novo, applying the

same standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment must be granted if "the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact challenged and that

the moving party is entitled to a judgment or order as a matter of law."

Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224

N.J. 189, 199 (2016) (quoting R. 4:46-2(c)). A genuine issue of material fact,

precluding summary judgment, exists if "the competent evidential materials

presented, when viewed in the light most favorable to the non-moving party,

are sufficient to permit a rational factfinder to resolve the alleged disputed




                                    12                                  A-4801-18
issue in favor of the non-moving party." Brill v. Guardian Life Ins. Co. of

Am., 142 N.J. 520, 540 (1995).

      "Whether a particular cause of action is barred by a statute of limitations

is determined by a judge rather than a jury." Est. of Hainthaler v. Zurich Com.

Ins., 387 N.J. Super. 318, 325 (App. Div. 2006). To the extent defendants'

summary judgment motion raised a legal question about application of the

statute of limitations, we also review that issue de novo.        D'Agostino v.

Maldonado, 216 N.J. 168, 182 (2013) (citing Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

      "Statutes of limitations are essentially equitable in nature, promoting the

timely and efficient litigation of claims." Montells v. Haynes, 133 N.J. 282,

292 (1993) (citing Ochs v. Fed. Ins. Co., 90 N.J. 108 (1982)). As our Supreme

Court has stated:

            The purposes of statutes of limitations, oft-repeated by
            this Court, are two-fold: (1) to stimulate litigants to
            pursue a right of action within a reasonable time so
            that the opposing party may have a fair opportunity to
            defend, thus preventing the litigation of stale claims,
            and (2) to penalize dilatoriness and serve as a measure
            of repose.

            [Gantes v. Kason Corp., 145 N.J. 478, 486 (1996)
            (quoting Rivera v. Prudential Prop. & Cas. Ins. Co.,
            104 N.J. 32, 39 (1986)).]


                                     13                                   A-4801-18
      We agree plaintiff's claims were barred by applicable statutes of

limitation. Relevant here, N.J.S.A. 2A:14-1 provides, "[e]very action at law

. . . for recovery upon a contractual claim or liability, express or implied, not

under seal . . . shall be commenced within [six] years next after the cause of

action shall have accrued."

      Plaintiff 's complaint alleges causes of action for breach of contract,

fraud, misappropriation of intellectual property, unjust enrichment, conversion

and breach of the implied covenant of good faith and fair dealing. Each is

subject to N.J.S.A. 2A:14-1's six-year statute of limitations. See Crest-Foam

Corp. v. Aetna Ins. Co., 320 N.J. Super. 509, 517 (App. Div. 1999) (quoting

N.J.S.A. 2A:14-1) (providing that "In New Jersey, causes of action based on

contractual claims must be brought within six years 'after the cause of any such

action shall have accrued.'"); D'Angelo v. Miller Yacht Sales, 261 N.J. Super.

683, 688 (App. Div. 1993) (providing that common law fraud claims "may be

brought within six years of accrual."); Dynasty Bldg. Corp. v. Ackerman, 376

N.J. Super. 280, 287 (App. Div. 2005) (applying a six-year statute of limitation

to a claim for conversion although the statute had not expired on the facts of

that case); Baer v. Chase, 392 F.3d 609, 622 (3d Cir. 2004) (providing that a

six-year statute of limitations governs quasi-contract claims); Flemming v.


                                     14                                   A-4801-18
Ronson Corp., 107 N.J. Super. 311, 315-16 (Law Div. 1969) (misappropriation

of an idea sounds in quasi-contract) and Goldsmith v. Camden Ctny., 408 N.J.

Super. 376, 382 (App. Div. 2009) ("Unjust enrichment is not an independent

theory of liability, but is the basis for a claim of quasi-contractual liability.")

(quoting Nat'l Amusements, Inc. v. N.J. Tpk. Auth., 216 N.J. Super. 468, 478

(Law Div. 1992)). Other claims are contract related. See Noye v. Hoffmann-

LaRoche, Inc., 238 N.J. Super. 430, 432 (App. Div. 1990) (providing the

implied covenant of good faith and fair dealing is implied in every contract).

       Tort actions have a two-year statute of limitations.         Under N.J.S.A.

2A:14-2(a) "every action at law for an injury to the person caused by the

wrongful act, neglect or default of any person within this State shall be

commenced within two years next after the cause of any such action shall have

accrued[.]" The fraudulent concealment claim was subject to the shorter two-

year statute of limitations. See Rosenblit v. Zimmerman, 166 N.J. 391, 406

(2001) (describing the "tort" of fraudulent concealment in the context of

litigation).   The negligent misrepresentation claim may be subject to this

shorter statute of limitations. See Carroll v. Cellco P'ship, 313 N.J. Super.

488,   502     (App.   Div.   1998)   (providing   the   elements    of   negligent




                                      15                                    A-4801-18
misrepresentation include negligence made in connection with a statement,

reliance and injury).

         Viewing the evidence in a light most favorable to plaintiff, in this case

plaintiff acknowledged that by 2008, he knew he was not being compensated

as he thought he should be under the 2002 agreement to share net profits

equally. Plaintiff testified to this in his deposition. The email from Seltzer

corroborated plaintiff's claim that defendant was not being transparent about

the finances as early as 2008.       However, plaintiff's complaint, alleging a

breach of the 2002 agreement, was not filed until January 2018, which was

more than six years after he became aware defendant was not following the

agreement. The trial court did not err in concluding the claims subject to a

two-year or a six-year statute of limitations were barred given these undisputed

facts.

         The trial court also found that equitable defenses applied to bar

plaintiff's claims. These included laches, equitable estoppel and waiver. For

laches to apply, the "key factors to be considered . . . are the length of the

delay, the reasons for the delay, and the 'changing conditions of either or both

parties during the delay.'" Knorr v. Smeal, 178 N.J. 169, 181 (2003) (quoting

Lavin v. Bd. of Educ., 90 N.J. 145, 152 (1982)). A "[w]aiver under New


                                       16                                  A-4801-18
Jersey law 'involves the intentional relinquishment of a known right and thus it

must be shown that the party charged with the waiver knew of his or her legal

rights and deliberately intended to relinquish them.'" Spaeth v. Srinivasan,

403 N.J. Super. 508, 514 (App. Div. 2008) (quoting Shebar v. Sanyo Bus. Sys.

Corp., 111 N.J. 276, 291 (1988)). Equitable estoppel means

            the effect of the voluntary conduct of a party whereby
            he is absolutely precluded, both at law and in equity,
            from asserting rights which might perhaps have
            otherwise existed, . . . as against another person, who
            has in good faith relied upon such conduct, and has
            been led thereby to change his position for the
            worse[.]

            [Highway Trailer Co. v. Donna Motor Lines, Inc., 46
            N.J. 442, 449 (1966).]

      We agree that plaintiff's delay in bringing these claims implicated these

equitable defenses. In this case, the facts showed that plaintiff was aware at

least from 2008 that he was not being paid in accord with the agreement that

he says was formed in 2002. He delayed in filing suit for the next ten years.

Whether characterized as laches, waiver or estoppel, plaintiff's delay was such

that it would be unfair to have such stale claims proceed. This is not in accord

with the purpose of statutes of limitations nor consistent with the equitable

principles that undergird the equitable defenses applied by the trial court.




                                      17                                   A-4801-18
      Plaintiff argues the trial court erred in granting summary judgment

because defendants' motion was not supported by competent evidence.

Plaintiff argues defense counsel attached documents to his memorandum of

law without any supporting certifications. He contends the trial court should

have dismissed the motion based on a lack of evidence.

      Rule 4:46-2(a) sets forth the requirements for a summary judgment

motion. "The motion for summary judgment shall be served with a brief and a

separate statement of material facts with or without supporting affidavits." R.

4:46-2(a). Rule 4:46-2(c) provides:

            The judgment or order sought shall be rendered
            forthwith if the pleadings, depositions, answers to
            interrogatories and admissions on file, together with
            the affidavits, if any, show that there is no genuine
            issue as to any material fact challenged and that the
            moving party is entitled to a judgment or order as a
            matter of law.

            [R. 4:46-2(c) (emphasis added).]

      For motions based on facts not appearing of record or not judicially

noticeable, Rule 1:6-6 provides:

            the court may hear it on affidavits made on personal
            knowledge, setting forth only facts which are
            admissible in evidence to which the affiant is
            competent to testify and which may have annexed
            thereto certified copies of all papers or parts thereof
            referred to therein.

                                      18                                A-4801-18
            [R. 1:6-6.]

Thus, if the party moving for summary judgment relies on materials other than

the pleadings, depositions, answers to interrogatories, or admissions on file,

those materials must be supported by an affidavit or appropriate certification.

See R. 1:4-4(b).

      Defendants submitted a statement of material facts in support of their

motion for summary judgment that was certified by counsel. The statement

cited to the complaint, depositions of plaintiff, defendant and Seltzer, the

exhibits marked during the depositions, and the certificate of incorporation for

defendant Yeamon, Inc.      The referenced documents were attached to the

memorandum of law, except Yeamon's certificate of incorporation, which was

annexed to a certification of defense counsel. Defendant therefore did not

supply materials outside the record. It was proper for the trial court to base its

decision on this statement of material facts, the pleadings, depositions and

materials referenced in the deposition and certification.

      Plaintiff alleges the trial court erred by not considering defendant's

continuous pattern of wrongful conduct for more than ten years. We disagree.

The gravamen of plaintiff's complaint is that there was an agreement in 2002

to equally share proceeds once expenses were deducted, and that was breached

                                      19                                   A-4801-18
as early as 2008. That defendant may have been consistent in violating this

"agreement" until 2016 does not mean plaintiff's claim for breach of contract

accrued each year.     Plaintiff cites no authority to extend the continuing

violation theory of tort law to these contract-based claims.

      Plaintiff argues that defendant's fraudulent concealment created an

equitable tolling of the statute of limitations which allowed him to file in 2018.

However, plaintiff's deposition testimony made clear he was aware as early as

2008 that he was not being paid as he thought was appropriate under the

alleged agreement. Plaintiff did not allege he was unaware; he alleged he did

not say anything about what he knew.

      Plaintiff argues that "a valid and enforceable contract for permanent

employment was formed in 2002" when defendant and he verbally agreed to

share equally in the Band's net compensation. However, his contract argument

before the trial court was that there was a valid and enforceable agreement

made in 2002, not that he had permanent employment.

      "It is a well-settled principle that our appellate courts will decline to

consider questions or issues not properly presented to the trial court when an

opportunity for such a presentation is available 'unless the questions so raised

on appeal go to the jurisdiction of the trial court or concern matters of great


                                      20                                   A-4801-18
public interest.'" Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973)

(quoting Reynolds Offset Co., Inc. v. Summer, 58 N.J. Super. 542, 548 (App.

Div. 1959)).

      We decline to address this issue raised for the first time on appeal. It

also is not necessary to address it because the claims are barred by the statutes

of limitation.

      Plaintiff argues the summary judgment order should be reversed as a

matter of fairness and due process because the incompetence of his prior

attorney deprived him of an opportunity to be heard.         We disagree.     The

appropriate recourse for a civil litigant who is disappointed with their counsel's

performance is "in an action for professional malpractice or a complaint with

the appropriate attorney disciplinary authority." Advanced Fluid Sys., Inc. v.

Huber, 381 F. Supp. 3d 362, 382 (M.D. Pa. 2019).

      Plaintiff argues the trial court erred by not dismissing plaintiff's motion

to quash because the motion was not supported by competent evidence.

Plaintiff also argues the trial court erred by denying as moot his cross-motion

to extend and compel discovery, and because discovery was not complete,

summary judgment was premature.            We incorporate our prior discussion,

adding only that the parties had ample time for discovery.


                                      21                                   A-4801-18
      In plaintiff's reply brief, he alleges defendants included documents in

their appendix that were not presented to the trial court. These include a June

20, 2017 pro se complaint filed by plaintiff in the special civil part, the August

21, 2017 order and decision that dismissed the pro se complaint without

prejudice, defendants' March 8, 2018 motion to dismiss the January 25, 2018

complaint, the March 29, 2018 order and decision that denied defendants'

motion to dismiss, defendants' April 30, 2018 answer, and defendants'

Statement of Material Facts which he alleges was altered for purposes of the

appeal.

      We note the motions, orders and decisions were all filed under the same

docket number (L-28-18) as was the answer. The case was before the same

trial judge. There was no reason for the trial judge to exclude consideration of

the materials in the file or for the material to be excluded here. However, we

have not relied on the statement of material facts in defendants' appendix that

references "admissions," which plaintiff asserts was submitted for the first

time on appeal. We considered the version of the statement that was submitted

in support of the summary judgment motion.

      Plaintiff also alleges defendants never offered Rotella's affidavit in

support of the summary judgment motion. It was part of plaintiff's cross-


                                      22                                   A-4801-18
motion to extend discovery, which was also before the trial judge when he

heard the summary judgment motion. There was no reason for the trial court

to exclude consideration of this affidavit.

      After carefully reviewing the record and the applicable legal principles,

we conclude that plaintiff's further arguments are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                      23                                A-4801-18